Citation Nr: 1232050	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a low back disability.  

2.  Entitlement to service connection for a post-operative scar of the low back.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a disability rating in excess of 30 percent for Crohn's disease, also claimed as irritable bowel syndrome.  

5.  Entitlement to a disability rating in excess of 30 percent for migraine headaches secondary to head trauma.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Non-Attorney Agent


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to November 1994, and from June 1996 to September 1996.  The Veteran also had unverified periods of active duty for training and inactive duty training as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Within a February 2009 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge seated at the RO.  This request was withdrawn in writing, however, in October 2011, prior to any such hearing taking place.  

The issues of entitlement to service connection for a low back disability and a post-operative scar of the low back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. A February 1995 rating decision denied the Veteran's claim of entitlement to service connection for a low back condition.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the February 1995 rating decision as to the issue of entitlement to service connection for a low back disability has not previously been presented, and raise a reasonable possibility of substantiating the Veteran's claim of service connection.  

3. Service-connected Crohn's disease is manifested throughout the appeal period by no more than abdominal pain, cramping, constipation, and diarrhea without malnutrition, excessive weight loss, an overall decline in general health, or other serious symptomatology.  

4. Migraine headaches are manifested throughout the appeal period by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1. The February 1995 rating decision that denied entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2. Evidence received since the February 1995 rating decision is new and material and reopening of the claim for service connection for a low back disability is therefore warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The criteria for a disability rating in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2011).  

4. The criteria for a disability rating of 50 percent and no higher for migraine headaches secondary to head trauma have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2008, March 2009, July 2009, and January 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes the Veteran seeks to reopen a service connection claim previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the Veteran's application to reopen a previously denied service connection claim, any question as to the adequacy of any notice provided by VA therein is rendered moot by the Board's actions in reopening this claim.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in May 2011.  These examinations are adequate for the purposes of evaluating the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received or requested.  

The Board is aware that the Veteran has reported, within his VA outpatient treatment records, that he was hospitalized at a private hospital sometime in 2008 for treatment of his Crohn's disease.  Within a January 2010 letter, he was asked to submit, or authorized VA to obtain, any private medical records relevant to his claim.  He has not done either of those actions regarding his 2008 hospitalization records.  The "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 522   (1992), citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, absent the cooperation of the Veteran, VA has no further duties regarding these records.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Analysis

I. New and material evidence

The Veteran seeks to reopen a service connection claim for a low back disorder.  Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In the present case, service connection for a low back condition was denied by the RO within a February 1995 rating decision.  He was provided notice of this determination the following month.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105.  The RO stated that while the Veteran did report low back pain during service, he did not have a current low back disorder which was related to service.  

Since that denial, additional private and VA medical treatment records have been obtained.  These include records from R.S., M.D., a private physician who has treated the Veteran beginning in approximately 1998 for low back pain.  In March 2008, the Veteran underwent surgical removal of a mass along the lumbosacral spine, along with repair of a pannicular lumbosacral hernia.  Dr. S. noted that the Veteran had "a long history of low back pain following an injury while in the armed forces."  

Having reviewed this recent evidentiary submission, the Board find that new and material evidence to reopen the claim for service connection for a low back disability has been presented.  The 2008 surgical report is new, in that it was not previously of record at the time of the February 1995 denial, and it is also material, as it provides evidence of a current disability of the low back which was incurred during service, the lack of which served as the basis of the prior final denial.  The 2008 surgical report is neither cumulative nor redundant of evidence previously considered and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  As this evidence is both new and material, the Veteran's application to reopen his service connection claim for a low back disability is granted, and this service connection claim is reopened to be considered on the merits.  

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Crohn's Disease

The Veteran has been awarded a 30 percent evaluation for Crohn's disease.  This disability is evaluated under Diagnostic Code 7323, for ulcerative colitis.  This Code provides a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility , or serious complications, such as liver abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

The Veteran was afforded a VA medical examination in December 2009.  He reported such symptoms as chronic constipation, diarrhea, abdominal pain, and a general malaise.  He denied nausea and vomiting.  He took medication for his symptoms.  On physical examination, the Veteran was well developed and well nourished, and in no acute distress.  His nutritional state was within normal limits.  Examination of his abdomen was negative for abnormalities, and no intestinal fistulas were observed.  A complete blood count indicated anemia, and his lymphs and neutrophils were elevated, consistent with Crohn's disease.  The Veteran did not, however, display signs of malnutrition.  Crohn's disease was confirmed.  

Most recently, the Veteran was afforded a VA medical examination in May 2011.  His reported symptoms included constipation, diarrhea, and abdominal pain, accompanied by cramping and bloating.  He reported a recent 10 pound weight loss.  He denied nausea and vomiting.  He experienced such symptoms daily or nearly daily.  On objective evaluation he was well-nourished and in no acute distress.  His build was described as of medium frame.  His nutritional status was normal, and he did not exhibit malaise.  His abdomen was tender to palpation, but without intestinal fistulas, hepatomegaly, distention, or other abnormalities.  The examiner found no indications of anemia, ulceration, or malnutrition.  Crohn's disease was confirmed.  

The Veteran has also received VA outpatient treatment during the pendency of this appeal.  He has consistently reported constipation, diarrhea, and abdominal pain.  A March 2009 upper gastrointestinal study confirmed Crohn's disease involving the terminal ileum.  

The Veteran has himself alleged that his Crohn's disease results in frequent abdominal pain, constipation, and diarrhea, all of which limit his activities and occupational functioning.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the Veteran's Crohn's disease.  Specifically, he has not exhibited severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions, as would warrant a 60 percent evaluation.  On each occasion of VA examination, he has been well-nourished, with no indications of malnutrition, malaise, or other decline of his overall health.  While his symptoms do result in some discomfort, they do not prevent or impair his nutrition intake or other gastrointestinal functioning, as he has maintained a weight of approximately 200 pounds, according to the examination reports and treatment records.  VA outpatient treatment records confirm the findings noted on VA examination.  

The Board concludes that a disability rating in excess of 30 percent is not warranted at any period during the pendency of this appeal.  See Hart, 21 Vet. App. at 505.  Additionally, the Veteran does not exhibit other gastrointestinal symptomatology which would support a higher evaluation under other pertinent diagnostic criteria for gastrointestinal disorders.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304-54.  

The Veteran has himself alleged that his gastrointestinal symptoms are of sufficient severity to support a higher disability rating.  Though a layperson, the Veteran is nevertheless competent to offer lay evidence regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the Board finds his lay statements to be credible, but less probative than other evidence.  The Board finds the objective clinical findings of the various VA examiners to be of greater probative than the subjective evidence of the Veteran.  Thus, the Veteran's lay evidence is insufficient to serve as the basis of an increased rating when compared to more probative evidence.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the Veteran's Crohn's disease, and the claim must be denied.  

Migraine Headaches

The Veteran has been awarded a 30 percent evaluation for migraine headaches.  This disability is evaluated under Diagnostic Code 8100, for migraines.  Under this Code, characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 8100.  Prostration has not been defined by the rating criteria, or by the U.S. Court of Appeals for Veterans Claims (Court).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran was afforded a VA medical evaluation for his headaches in April 2009.  He reported headaches occurring between 2 and 10 times per month, and lasting between 3 and 4 hours on each occasion.  He described the headaches as throbbing in nature, with resulting photophobia.  He was unable to function during his headaches.  He used medication to treat his headaches, with limited relief.  Physical evaluation indicated no neurological abnormalities.  The final impression was of prostrating migraine headaches.  

Another VA medical examination was afforded the Veteran in December 2009.  He described severe throbbing headaches which started over his left eye and encompassed his entire head.  During such episodes, he is unable to do anything and must stay in bed.  These headaches occur up to 5 times per week and last up to 6 hours.  On physical evaluation, he was without any neurological deficits, and his vision was within normal limits.  

Most recently, the Veteran was afforded a VA medical examination in May 2011.  He described his headaches as a 10 on 1-10 pain scale, and stated they require him to stay in bed and not do anything.  He experiences these headaches on an average of 3.5 times per week, and they last approximately 2 hours.  Physical evaluation indicated no neurological abnormalities or visual defects.  Past diagnoses of migraine headaches were confirmed.  

The Veteran has also received VA outpatient treatment during the pendency of this appeal.  A March 2009 clinical note reflected a positive response to a new medication, reducing his headaches to approximately four to five times monthly, from ten times per month.  Thereafter, he continued to report headaches occurring multiple times per month.  In his own statements, he has described his headaches as occurring several times per week, lasting several hours, and preventing most activities.  

After considering the totality of the record, the Board finds the evidence sufficient to warrant a disability rating of 50 percent, based on frequent completely prostrating and prolonged migraine headaches productive of severe economic inadaptability.  As noted above, a 30 percent rating is warranted for migraine headaches occurring only monthly, and in the present case, the Veteran has reported a much higher frequency of episodes.  According to the April 2009, December 2009, and May 2011 examination reports, his headaches occur multiple times per week, with occasional photophobia, and require bed rest.  Additionally, they have been only partially responsive to medication.  Moreover, the Board notes the Veteran is competent to report observable symptomatology, and has been relatively consistent in his reported symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes a 50 percent disability rating is warranted.  

The Board recognizes that, in granting only a 50 percent evaluation, it must also consider entitlement to a higher evaluation.  50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code that would be more appropriate to the Veteran's reported symptomatology.  Entitlement to an increased rating on an extraschedular basis will be discussed below.  

In conclusion, a disability rating of 50 percent and no higher for the Veteran's migraine headaches secondary to head trauma is granted.  

Final Considerations

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required extended or frequent hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with all forms of employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for the Veteran's service-connected Crohn's disease and migraine headaches is not warranted.  


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this extent only, the claim is granted. 

A disability rating in excess of 30 percent for Crohn's disease is denied.  

A disability rating of 50 percent, and no higher, for migraine headaches secondary to head trauma is granted.  


REMAND

The Veteran seeks service connection for a low back disability, and for a post-operative scar and other residuals of surgical excision of a mass of the low back.  In December 2009, he was afforded a medical examination by VA in order to determine the etiology of any current low back disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Within the examination report, the examiner did not explicitly state whether she reviewed the claims file in rendering her opinion, although she did discuss some of his post-service medical treatment for his low back.  In so stating, she indicated that 2008 private treatment records did not indicate herniation along the lumbosacral spine.  In fact, this is incorrect.  The Veteran's March 2008 private surgical report for his low back mass noted a pannicular lumbosacral hernia as the post-operative diagnosis.  As the December 2009 examiner did not have access to all of the Veteran's post-service treatment records in rendering her opinion, the Board finds the opinion itself to be invalid.  Therefore, another VA medical opinion is warranted regarding the Veteran's claimed low back disabilities.  

Finally, the Veteran has perfected an appeal of the RO's denial of his claim for a TDIU.  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran has been awarded an increased rating, to 50 percent, for his migraine headaches secondary to head trauma.  Such an award meets the schedular criteria outlined within 38 C.F.R. § 4.16(a), a threshold not previously met.  In light of this change, the Board finds remand of this issue back to the RO for reconsideration is warranted to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical expert regarding the etiology of his claimed disabilities of the low back, to include a post-operative scar and other residuals of his 2008 surgical mass removal.  The Veteran's claims folder must be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any current low back disorder, to include the mass surgically removed from his low back in 2008, was incurred during any period of service, or was caused by any incident therein, or manifested to a compensable degree within a year thereafter.  The medical rationale for any opinion expressed must be provided.  If the examiner is unable to provided the requested opinion without resorting to speculation, the examiner should explain why speculation is required.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims, to include his pending TDIU claim, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


